This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DOUGLAS G. BOWEN and
 3 MARY I. BOWEN,

 4          Plaintiffs-Appellees,

 5 v.                                             No. 32,358

 6 R.R. PYLE and MARGARET PYLE,

 7          Defendants-Appellants,

 8 and

 9 CARLA CASTILLO, PAULA
10 WILLIAMS, LYNN SANCHEZ,

11          Defendants.

12 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
13 Sarah C. Backus, District Judge

14 John S. Campbell
15 Albuquerque, NM

16 for Appellees

17 R.R. Pyle
18 Margaret Pyle
19 Albuquerque, NM

20 Pro Se Appellants

21                                 MEMORANDUM OPINION
 1 FRY, Judge.


 2        R.R. and Margaret Pyle (Defendants) appeal from the district court’s order of

 3 summary judgment in favor of Douglas G. and Mary I. Bowen (Plaintiffs). This

 4 Court’s first calendar notice proposed to affirm the district court’s order on grounds

 5 that: (1) Defendants’ attempt to relitigate the February 19, 1997, final decree quieting

 6 Plaintiffs’ title in the subject property was barred by the doctrine of res judicata; (2)

 7 slander of title was supported by the evidence because Defendants knew quiet title

 8 was established in favor of Plaintiffs, they failed to appeal, and then subsequently

 9 filed a quitclaim deed attempting to convey an interest in the subject property; and (3)

10 Defendants failed to submit evidence in response to Plaintiffs’ summary judgment

11 motion in order to controvert Plaintiffs’ claim for damages.

12        Defendants’ memorandum in opposition continues to make assertions to

13 support the contention that they acquired the subject property from the “property Tax

14 Division” in 1986, and the records from that division concerning property taxes on the

15 subject property prove they own it. [MIO 1-2] However, Defendants fail to

16 controvert the facts or law to support the determination that the doctrine of res judicata

17 barred Defendants from relitigating the merits of the 1997 quiet title action. “Our

18 courts have repeatedly held that, in summary calendar cases, the burden is on the party

19 opposing the proposed disposition to clearly point out errors in fact or law.” Hennessy

                                               2
 1 v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683. Defendants also fail

 2 to point out error in fact or law as to the determination that there was evidence to

 3 support the district court’s determination of slander of title and for damages. See

 4 Frick v. Veazey, 116 N.M. 246, 247, 861 P.2d 287, 288 (Ct. App. 1993) (“Failure to

 5 file a memorandum in opposition constitutes acceptance of the disposition proposed

 6 in the calendar notice.”).

 7        For these reasons, and those stated in the first calendar notice, we affirm the

 8 district court’s order granting summary judgment in favor of Plaintiffs.

 9        IT IS SO ORDERED.



10
11                                        CYNTHIA A. FRY, Judge

12 WE CONCUR:


13
14 JONATHAN B. SUTIN, Judge


15
16 J. MILES HANISEE, Judge




                                             3